Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered September 6, 1995, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not entitled to sanctions for the People’s failure to preserve certain tape recordings of phone calls made to the 911 police emergency phone number. Before the defendant requested them the tapes in question were destroyed pursuant to routine police procedure. Moreover, the defense was furnished with “Sprint” reports which reflected the statements made by the witnesses to the 911 operator. Under these circumstances, there is no evidence of bad faith by the prosecution (see, People v Johnson, 239 AD2d 361; People v Pavon, 234 AD2d 82; People v Hyde, 172 AD2d 305).
The defendant’s remaining contentions are without merit.
Bracken, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.